Citation Nr: 9904225	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-01 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which reevaluated the veteran's service-
connected asthma and continued a 30 percent evaluation.  

The Board notes that the veteran had indicated that he would 
appear for a hearing at the local VA office before a Hearing 
Officer.  However, the evidence demonstrates that the veteran 
canceled the first two scheduled hearings and failed to 
report to a subsequently scheduled hearing.


FINDINGS OF FACT

1.  The RO has obtained all pertinent evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's asthma is manifested by pre-bronchodilator 
forced expiratory volume in one second (FEV-1) of not less 
than 62 percent of predicted, a pre-bronchodilator ratio of 
FEV-1 to forced vital capacity (FVC) of 81 percent, and daily 
use of inhalers.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has stated that he believes his asthma disability 
is more than 30 percent disabling.  He reported that he 
continually has shortness of breath and is unable to walk 100 
yards without having to stop to catch his breath.  He also 
reported having labored breathing when he exerts himself.  
The veteran further noted that he had recently been 
prescribed another medication, Salmeterol, an oral inhaler, 
which he had not been taking at the time of the most recent 
VA examination of his asthma.

The veteran's claim for an increased evaluation for asthma is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran with respect to the claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
asthma.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to  which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

By rating decision dated in February 1970, service connection 
was granted for asthma and evaluated as 10 percent disabling.  
The 10 percent evaluation was continued in several subsequent 
rating decisions.  In August 1995, the veteran brought a 
claim for an increased rating for the asthma.  By rating 
decision of October 1995, a 30 percent rating for asthma was 
granted, effective from January 24, 1995.  The veteran was 
notified of this decision and did not appeal.  A routine 
future examination of the veteran's service-connected asthma 
was conducted in July 1997.  Based on the results of that 
examination, the RO continued a 30 percent evaluation in 
rating decision of October 1997, the decision which is 
currently on appeal.  

The VA examination report dated in July 1997 demonstrates 
that the veteran complained of considerable shortness of 
breath which was worse on exertion.  He indicated he coughed 
at times and that it was productive occasionally.  The cough 
was reportedly worse at night.  He also reported that in high 
altitudes he had difficulty breathing.  He presently was 
using an albuterol inhaler, an Azmacort inhaler, and oral 
theophylline.  On examination, there was no evidence of any 
excessive cough.  He had taken his medication that morning.  
Chest excursion was normal.  On palpation and percussion 
there was a slight resonance found.  On auscultation there 
were some light rales heard at the base of both lungs.  A 
chest 
X-ray examination revealed the lungs showed mild 
hyperaeration.  Pulmonary function tests revealed pre-
bronchodilator FEV-1 of 62 percent of predicted and a pre-
bronchodilator ratio of FEV-1 to FVC of 81 percent of 
predicted.  The diagnoses were asthma, moderate chronic 
obstructive pulmonary disease, and hypertension.

VA outpatient treatment records were requested for the period 
from January 1997 to November 1997.  A pulmonary function 
test was completed in August 1997.  The Pulmonary Diagnostic 
Lab report demonstrates pre-bronchodilator FEV-1 of 68 
percent of predicted and a pre-bronchodilator ratio of FEV-1 
to FVC of 81 percent.


Portions of the VA Schedule of Rating Disabilities governing 
respiratory disorders were amended effective October 7, 1996, 
and the evaluation of the veteran's asthma was based on the 
new rating criteria.  Although the veteran's representative 
indicated that this claim was in appellate status at the time 
of the change in the rating criteria, the veteran's current 
claim was not pending prior to October 7, 1996.  The veteran 
did not appeal the October 1995 rating decision.  This appeal 
stems from a disagreement with the October 1997 rating 
decision.  Accordingly, only the current rating criteria, 
which went into effect in October 1996, are applicable to 
this appeal.

A 30 percent evaluation under the new criteria contemplates 
FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 
to 70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation contemplates FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation contemplates FEV-1 less than 40 
percent of predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).

It bears emphasis that where pulmonary function tests are 
used to evaluate service-connected respiratory disability, 
the post bronchodilator values shown by those tests reflect 
the best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  See comments to final rule promulgating amendments 
to the rating schedule for evaluating respiratory 
disabilities, effective October 7, 1996, set forth at 61 Fed. 
Reg. 46,720, 46,723 (1996).


In this case, the evidence of record shows that the veteran's 
July 1997 and August 1997, pulmonary function test results 
demonstrate pre-bronchodilator FEV-1 of not less than 62 
percent of predicted and pre-bronchodilator FEV-1/FVC of 81 
percent.  While these results do not reflect the best 
possible pulmonary functioning of the veteran, the record 
does not provide consistent post bronchodilator findings.  As 
the pre-bronchodilator findings reflect greater impairment of 
pulmonary functioning, the use of these values does not 
adversely impact the decision on appeal.  As such, even the 
pre-bronchodilator results are contemplated within the 
criteria for a 30 percent rating.  The evidence also shows 
the veteran to be undergoing daily inhalational therapy, 
another of the requirements for a 30 percent rating.  None of 
the requirements for a 60 percent or 100 percent rating have 
been met.  The results of his pulmonary function tests do not 
meet the requirements for a rating in excess of 30 percent.  
The veteran has a FEV-1 greater than 55 percent of predicted 
and a FEV-1/FVC greater than 55 percent.  Furthermore, the 
evidence does not demonstrate that the veteran has had to 
visit a physician at least monthly for care of exacerbations.  
In addition, he has not undergone courses of systemic 
corticosteroids for treatment of asthma.  He has not had any 
episodes of respiratory failure.  Therefore, he has not met 
any of the criteria for a 60 percent or 100 percent rating 
under the applicable criteria.  Although the veteran has 
indicated that his evaluation may be increased due to the 
fact that he was prescribed another inhaler after the most 
recent VA examination, it is noted that he has not reported 
medication treatment representative of a systemic 
corticosteroid.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board with 
regard to this issue does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for asthma is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

 Department of Veterans Affairs

